Citation Nr: 1002273	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by near continuous 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships; and visual hallucinations and flashbacks. 

2.  Prior to March 1, 2006, the Veteran's service-connected 
disabilities did not prevent him from securing and following 
some type of substantially gainful employment.

3.  From March 1, 2006, the Veteran's service-connected 
disabilities have prevented him from securing and following 
substantially gainful employment.
 

CONCLUSIONS OF LAW

1.  Giving the benefit of doubt to the Veteran, the criteria 
for an evaluation of 70 percent, and no higher, for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 
9411 (2009).

2.  Prior to March 1, 2006, the criteria for entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities were 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).

3.  Giving the benefit of doubt to the Veteran, from March 1, 
2006, the criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In January 2004 and April 2004 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 2004 rating 
decision, March 2006 SOC, June 2006 SSOC, and March 2007 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Applicable Law, Regulations, and Analysis

A.  Increased Evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides, in pertinent part, for the 
following evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

100 percent for total occupational and social 
impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130 (2009). 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental - health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

Reviewing the evidence of record, at April 2004 Vet Center 
treatment the Veteran reported that he had been fired or 
walked off of numerous jobs.  He said that he could not 
handle the stress or pressure from supervisors and that he 
would leave to prevent any legal issues.  He said that he had 
never hit his spouse but had been verbally and mentally 
abusive.  He reported having problems with his memory, as he 
could not recall where he put things, which caused 
frustration.  The Veteran said that when he felt stress he 
would go and disappear for a period of time.  He did not feel 
that he had the ability to maintain relationships, did not 
seek them out, and did not invite coworkers or friends over 
to his home.

The treating counselor noted that the Veteran was emotionally 
impaired when it came to relationships, communicating, and 
expressing his feelings.  The Veteran said that he would 
rather stay home and read a book and watch television.  The 
counselor did not feel that the Veteran had the ability to 
handle stressful circumstances such as a workplace setting, 
and he did not like situations involving crowds, such as 
going to a mall or grocery store.  He was diagnosed with 
PTSD, assigned a GAF score of 47, and his symptoms were 
listed as anger, irritability, rage, nervousness, depression, 
difficulty trusting others, feeling guilt over acts committed 
or witnessed, the failure to prevent certain events, 
hyperalertness and startle reaction, feeling grief or 
sadness, thoughts and memories that would not go away, 
isolation and alienation from others, lack of pleasurable 
activities, nightmares, substance abuse, problems with 
authority, anxiety, and low tolerance to stress.  

August 2004 VA treatment notes indicate that the Veteran said 
that he continued to have nightmares, intrusive thoughts, 
severe survivor guilt, hypervigilance, increased arousal, 
sleep difficulty, and poor concentration.  Recent triggers 
included coverage of the Iraq war on television.  He also had 
decreased energy, concentration, anhedonia, and depression on 
most days.  The Veteran denied symptoms of other anxiety 
disorders, thought disorders, cognitive disorders, or active 
substance dependence.  He had been diagnosed with obstructive 
sleep apnea and he took Trazodone for sleep and alprazolam 
for anxiety.  The treating physician felt that the Veteran's 
speech was normal, his mood relaxed, affect depressed, and 
thought process linear.  He had no active suicidal or 
homicidal ideation, was orientated to person, place and time, 
and had fair judgment and good insight.  The Veteran was 
diagnosed with PTSD, chronic and assigned a GAF score of 55. 

In September 2004 the Veteran underwent an examination 
arranged through VA QTC services.  The examining physician 
noted that the Veteran was dressed modestly, was well 
groomed, appeared hypervigilant, and had normal gait.  He 
said he has frequent flashbacks to his service from Vietnam 
and that, since Vietnam, he has had difficulty being in 
crowds.  When going into buildings with a large crowd such as 
a church, he would sit towards the back where he could watch 
all of the people and the exits.  He said he gets angry with 
people, particularly when they get into discussions that he 
does not agree with.  He had a positive startle reflex, and 
if someone tapped him on the shoulder he turned quickly and 
sometimes struck them.  Backfiring cars and firecrackers also 
caused him to startle easily.  The Veteran slept three to 
four hours per night with medication, and before taking the 
medication he had been sleeping one to one and a half hours 
per night.  He had nightmares related to his service in 
Vietnam, hallucinations, did not have friends other than his 
family, had not been able to trust anyone since his service 
in Vietnam, and got agitated around others.  He reported 
having no pleasure or hobbies in his life, although he would 
watch television with his wife.  He denied current suicidal 
ideation, and said that he got into infrequent arguments with 
his supervisor.

The Veteran reported having had VA psychiatric care since 
August 2003, and said he took one medication to sleep and 
another for hypertension.  At the time of the examination he 
had worked at the same company as a technologist for five 
years.  It was noted that the Veteran was able to take care 
of his hygienic needs.  He did some chores around the house 
and his wife paid off of their bills.  The examiner noted 
that the Veteran made good eye contact and relatively good 
interpersonal contact, although it was noted that he seemed 
to scan the room throughout the examination.  There was minor 
evidence of psychomotor retardation, primarily in speech.  No 
psychomotor agitation was seen, and his speech was of a slow 
rhythm and rate and decreased tone.  His mood was depressed 
and his affect was extremely anxious and somewhat dysphoric.  
There was no evidence of loosening of associations.  The 
Veteran admitted to rageful anger in arguments with family, 
employers, and colleagues.  He had no bizarre delusions, and 
the examiner felt that his stream of thought was "relatively 
productive" and that there was no evidence of frank 
psychotic markers.  The Veteran was oriented to person, time, 
place, and circumstances, and he had difficulty remembering 
three words after three minutes.  The examiner diagnosed the 
Veteran with PTSD and assigned a GAF score of 54, currently 
and for the past year.

December 2004 VA treatment records indicate that the Veteran 
awoke twice a night due to nightmares or an inability to stay 
asleep.  His grooming and dress were described as fair, he 
appeared to be holding back emotions, his affect was 
constricted, and he described his mood as "OK."  The 
Veteran was assigned a GAF score of 60.

The Veteran wrote in a February 2005 statement that he had 
held ten jobs in ten years, was unable to get along with 
supervisors, and had been fired for his attitude or quit in 
anger.  He said he quit his job in April 2004 due to 
depression, anxiety, and anger problems, and he noted that 
his depression had strained relations with his wife, family 
and friends.

At VA treatment beginning on March 1, 2006, the Veteran was 
assigned a GAF score of 35.  That month he reported that his 
sleep was improved but that he continued to have early 
morning awakenings and weekly nightmares.  At May 2006 
treatment he did not show anxiety or depression, but spoke of 
residual anger and irritability from his war trauma.   His 
insight and judgment were noted to be intact.  In July 2006 
the Veteran said that his recent memory had been poor as of 
late.  At August 2006 VA treatment the Veteran was mildly 
depressed due to worries about his family, and lack of 
permanence as to his living circumstances was contributing to 
his depression.  In assigning the Veteran a GAF score of 35, 
the treating nurse practitioner noted that he was not able to 
hold a job, had difficulty in relationships, and had poor 
leisure skills. 

The Veteran had a VA examination in November 2006 at which he 
said that his current symptoms were waking up in the middle 
of the night sweating, daily flashbacks, nightmares, an 
inability to tolerate crowds because the smallest things 
would set him off, angry episodes that could be triggered by 
discussion of the Iraq war, a worsened startle response, and 
episodes of dizziness that lasted for up to 20 minutes.  
Daily activities included working around the house in the 
morning and watching television in the afternoon and evening, 
with an avoidance of news due to triggers from the war in 
Iraq.  The examiner noted that the Veteran maintained good 
eye contact and that his speech was slow and quiet.  His 
thought processes were tangential and perseverative, and he 
did not have suicidal or homicidal ideation.  He was negative 
for hallucinations and delusions, his mood was withdrawn, and 
his affect was nearly flat.  The Veteran was diagnosed with 
PTSD, and his GAF score was 35 to 40 based in major 
impairment in work and occupation, social withdrawal, and 
intrusive flashbacks.

The Board finds that the records discussed above show that 
the Veteran meets the following criteria for an evaluation of 
70 percent for PTSD: near continuous depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

Although his symptoms are severe, the Board finds that the 
Veteran does not meet the criteria for a 100 percent 
evaluation.  The record does not indicate that he has had 
persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living, 
grossly inappropriate behavior, disorientation to time and 
place, and memory loss for names of close relatives, himself, 
or his occupation.  At the September 2004 psychiatric 
examination, the Veteran stated that he had "never done 
anything" against other people and he denied current 
suicidal ideation.  He was not deficient in performing 
activities of daily living, interacted appropriately with the 
examiner, was oriented to person, time, place, and 
circumstance, and did not display any memory loss for 
himself, close relatives or his occupation.  He was similar 
in regards to these criteria at his November 2006 VA 
examination.  Although the difficulties with impulse control 
are discussed in March 2006 VA treatment notes, the record 
does not indicate that there was a persistent danger of the 
Veteran hurting himself or others. 

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time during the claims period 
has the disability on appeal been more disabling than as 
currently rated under the present decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration for the PTSD is not in order.

Thus, based upon these facts as supported by the weight of 
both the medical record and lay statements, and with 
consideration of the doctrine of giving the benefit of the 
doubt to the Veteran, we find that the Veteran's PTSD most 
nearly approximates the rating criteria for a 70 percent 
evaluation.

B.  TDIU

The Veteran contends that he is unable to secure and maintain 
substantially gainful employment due to his service-connected 
disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the claimant's service-connected disabilities is 
less than 100 percent, and when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age, provided 
that, if there is only one such disability, this disability 
is ratable at 60 percent or more, or, if there are two or 
more disabilities, there is at least one disability ratable 
at 40 percent or more and additional disabilities sufficient 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The Veteran's service-connected disabilities, as evaluated 
under the VA Rating Schedule, are: PTSD, evaluated as 70 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and bilateral hearing loss, evaluated as 
noncompensable.  His combined service-connected disability 
evaluation is 70 percent.  Therefore, the Veteran meets the 
threshold criteria for schedular consideration for a grant of 
TDIU under 38 C.F.R. § 4.16(a), because he has a combined 
rating of at least 70 percent, including at least one 
disability rated at 40 percent or higher.

The records regarding the Veteran's service connected PTSD 
are discussed above.  Reviewing the records relating to the 
Veteran's service connected tinnitus and bilateral hearing 
loss, at July 2004 VA treatment the Veteran complained of 
dizziness that he had had for many years.  Tylenol and 
meclizine provided some relief, and the Veteran said that he 
had learned to deal with his tinnitus.  The ringing and 
dizziness worsened when he got a sinus infection, and he had 
dizziness and vertigo that worsened when he was in high 
places or got up suddenly.  

In September 2004 the Veteran had an audiological examination 
arranged through VA QTC medical services.  He reported that 
his tinnitus had been constant for 36 years and occurred in 
both ears.  His current symptoms were difficulty hearing and 
constant ringing in both ears, and the Veteran was not 
receiving any treatment for them.  Functional impairments 
were difficulty hearing conversation, television, and 
customers at his current work.  It was noted that the 
condition resulted in three times lost from work per week.  
Auricle and external ear examinations were normal 
bilaterally, and on the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
50
LEFT
30
20
30
30
40

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 78 in the left ear.

The examiner diagnosed the Veteran with bilateral mild 
sensorineural hearing loss and bilateral constant tinnitus.

While the record shows that the Veteran's concentration, 
sleep, mood, motivation, and relationships have been 
adversely affected by his service-connected PTSD, prior to 
March 1, 2006, there is no evidence that his PTSD, bilateral 
hearing loss, and tinnitus precluded him from any type of 
substantially gainful occupation.  There is no doubt that the 
Veteran was limited in the types of jobs he could perform as 
a result of his service-connected disorders.  On the other 
hand, however, there is no indication that his service-
connected disabilities, alone (i.e., without consideration of 
his non-service-connected disabilities), at that time 
precluded all forms of gainful employment.  While the 
September 2004 audiological examiner noted that the Veteran's 
audiological examination resulted in three times lost from 
work per week, the record does not support that.  When the 
Veteran discussed his difficulties in sustaining employment 
at his psychiatric treatment and examinations, he never 
mentioned his hearing being a contributing factor.  
Therefore, the Board finds that the Veteran's missing time 
from work three times a week due to his bilateral hearing 
loss and tinnitus is not credible.  

The Board also notes that the record is inconsistent about 
when the Veteran stopped working.  The September 2004 
examinations through VA QTC services indicate that he was 
working, but the Veteran wrote in February 2005 that he had 
stopped working in April 2004.  VA treatment records indicate 
that by August 2004 he was no longer working.  In a statement 
submitted in April 2009, he wrote that he had stopped working 
in April 2004.  Therefore, the Board will accept the account 
that the Veteran stopped working in April 2005.

The Veteran also wrote in February 2005 that he had held ten 
jobs in ten years.  However, the job history he provided at 
the September 2004 psychiatric examination indicates that he 
had had seven jobs in the approximately 35 years since 
leaving service.  Despite these inconsistencies, the record 
shows that the Veteran is limited in the occupational 
functions which he can perform as a result of his service-
connected disabilities, and that he has not worked for 
several years.  On the other hand, however, there is no 
indication that his service-connected disabilities, alone, 
prevented all forms of gainful employment prior to March 1, 
2006.  The Board recognizes that the Veteran has been found 
to be disabled by the Social Security Administration.  
However, that decision is not binding on VA, and the primary 
diagnosis listed on his Social Security Disability 
Determination and Transmittal form is disorders of the back 
(discogenic and degenerative) with a secondary diagnosis of 
essential hypertension.  The Veteran has not been found to be 
service connected for either of those disorders.  

In addition to the analysis of the Veteran's symptoms 
discussed above in determining his evaluation for PTSD, the 
Board notes that prior to March 1, 2006, his GAF scores from 
treatment and examinations ranged between 47 and 60.  While 
this shows that the Veteran could have been expected to have 
had difficulties at work due to the symptomatology related to 
his PTSD, it does not indicate a complete inability to work.

At VA treatment on March 1, 2006, the Veteran was found to 
have a GAF score of 35.  He was oriented to person, place, 
and time but rated his anxiety and anger as a 10, and it was 
noted that he was impulsive and "out of control."  His 
insight was not good for knowing what to do about his 
behaviors, and he had intrusive flashbacks and dissociations.  
At treatment later in 2006, he continued to be assigned GAF 
scores of 35, and in July and August 2006 it was noted that 
he could not hold a job.

We recognize the sincerity of the arguments advanced by the 
Veteran he has been precluded from gainful employment by his 
service-connected disabilities for the entire claims period.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although his lay statements may be competent to as 
to lay-observable residuals of his service-connected 
disabilities, the Veteran has presented no evidence that he 
has the expertise needed to render an opinion as to the 
impact that these conditions have upon his ability to work.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The objective evidence 
shows that the Veteran's service-connected disabilities have  
precluded all forms of substantially gainful employment since 
March 1, 2006.

Although the Veteran's contentions for his TDIU claim prior 
to March 1, 2006, have been carefully and sympathetically 
considered, they are outweighed by the absence of medical 
evidence to support the claim.  The preponderance of the 
evidence is thus against the claim for TDIU prior to March 1, 
2006, and, therefore, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  With consideration of the doctrine of giving 
the benefit of the doubt to the Veteran, the Board finds his 
service-connected disabilities have prevented him from 
securing and following any type of substantially gainful 
employment from March 1, 2006. 


ORDER

An increased initial evaluation of 70 percent for PTSD is 
granted, subject to the laws and regulations governing awards 
of monetary benefits.

Prior to March 1, 2006, entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities is denied.

From March 1, 2006, entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities is granted.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


